 


114 HR 853 IH: Small Airport Regulation Relief Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 853 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Smith of Nebraska (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, with respect to apportionments under the Airport Improvement Program, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Small Airport Regulation Relief Act of 2015. 2.ApportionmentsSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:

(G)Special rule for fiscal years 2015 and 2016Notwithstanding subparagraph (A), the Secretary shall apportion to the sponsor of an airport under that subparagraph, for each of fiscal years 2015 and 2016, an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport had— (i)fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2015 or 2016 under subparagraph (A); and
(ii)10,000 or more passenger boardings during calendar year 2012..  